DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 10-13, 15-17, 22-25, 27, 30 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shrivastava (U.S. Patent 9,531,359) in view of Lee et al. (U.S. Patent Application Publication 2015/0318889, hereafter Lee) in view of Sun et al. (U.S. Patent 8,779,870, hereafter Sun).
Claim 1:  Shrivastava teaches a radio-frequency attenuator circuit (Figure 3) comprising:
an attenuation path including a plurality of attenuation blocks (Figure 3; column 18 lines 40-42) arranged in series between an input node (coupled to IN) and an output node (coupled to OUT), each attenuation block configured to provide a single resistance (R1; column 8 lines 7-9) when providing attenuation, the attenuation block including a bypass switch (Ms) configured to be on or off to thereby allow switchable bypassing of the single resistance (from IN to OUT via Ms; column 7 line 64), the bypass switch providing a single local off-capacitance when off (inherent in the structure of FET Ms, where all switches Ms are operated simultaneously and would provide a total single local off-capacitance), each attenuation block includes a local phase compensation circuit configured to compensate for the single local off-capacitance of the respective bypass switch (R1, R2, C1; column 7 lines 46-56 and column 8 lines 33-47).
Shrivastava does not specifically teach a global bypass path.  Lee teaches an input node (antenna port; Figure 1) and an output node (receive port); 
a first switch (switch connecting path 135 to the input), a first node (node connecting to the switch connecting 135), a second node (node connecting path 135 to the output) and a second switch (switch connecting 135 to the output), a global bypass path implemented between the input node and the output node to be parallel with the attenuation path (130; Figure 1 in parallel with Figure 3 of Shrivastava) and including a global bypass switch configured to be on or off (switch in 110 connecting 130 to the input) to thereby allow bypassing of the attenuation path (Figure 3 of Shrivastava), the global bypass switch providing a global off-capacitance when off (COFF_SHUNT; Figure 3), each of the first and second switches of the attenuation path configured to be off when the global bypass switch is on, and on when the global bypass switch is off (inherent in the SPNT switches).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the global bypass path taught by Lee in the circuit of Shrivastava to provide a bypass path with reduced insertion loss ([0008] of Lee).
Shrivastava and Lee do not specifically teach a global phase compensation circuit.  Sun teaches a global phase compensation circuit (Rs, Rp, Ca; Figure 1) configured to compensate for the global off-capacitance (from switch MR, corresponding to 110, 120 of Lee) when the radio-frequency attenuator circuit is in the global attenuation mode (column 9 lines 29-35).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the global phase compensation circuit taught by Sun in the circuit of Shrivastava and Lee to reduce phase error (column 1 lines 29-32 of Sun).

Claim 4:  The combined circuit further teaches that the global phase compensation circuit includes a first global compensation resistance (Rs; Figure 1 of Sun) and a second global compensation resistance (Rs) arranged in series and a global compensation capacitance (Ca) implemented between a ground and a node between the first and second global compensation resistances.

Claim 5:  The combined circuit further teaches that the global off-capacitance of the global bypass switch results in a phase lead change, and the global phase compensation circuit is configured to provide a phase lag change to compensate for the phase lead change (column 1 lines 29-32 of Sun).

Claim 10:  The combined circuit further teaches that the global compensation capacitance is configured to be affected substantially the same as the global bypass switch by one or more process variations (inherent, column 1 lines 29-32 of Sun).

Claim 11:  The combined circuit further teaches that the global compensation capacitance is configured as a transistor-like device (column 8 lines 48-52 of Sun, where the selection of a variable capacitance is well-known in the art to use transistors and be configured as a transistor-like device).

Claim 12:  The combined circuit further teaches that each of the transistor-like devices of the global compensation capacitance and the global bypass switch is implemented as a MOSFET device (column 8 lines 48-52 of Sun, where the selection of a variable capacitance is well-known in the art to use transistors and be configured as a transistor-like device).

Claim 13:  The combined circuit further teaches that the local bypass switch (Ms) of each attenuation block is configured to be on when in a local bypass mode and off when in a local attenuation mode with respect to the corresponding attenuation block (inherent).

Claim 15:  The combined circuit further teaches that each attenuation block is configured as a pi-attenuator having the respective resistance (R1; Figure 3 of Shrivastava), a first shunt path implemented between one end of the resistance and a ground (between 302 and ground), a second shunt path implemented between the other end of the resistance and the ground (between 304 and ground), each of the first and second shunt paths including a shunt resistance (R2).

Claim 16:  The combined circuit further teaches that the local phase compensation circuit includes a first local compensation capacitance arranged to be electrically parallel with the first shunt resistance, and a second local compensation capacitance arranged to be electrically parallel with the second shunt resistance (C1; Figure 3 of Shrivastava).

Claim 17:  The combined circuit further teaches that the local off-capacitance of the local bypass switch results in a phase lead change, and the local phase compensation circuit is configured to provide a phase lag change to compensate for the phase lead change (inherent, column 1 lines 50-57 of Shrivastava).

Claim 22:  The combined circuit further teaches that each of the first and second local compensation capacitances is configured to be affected substantially the same as the local bypass switch by one or more process variations (inherent, column 1 lines 50-57 of Shrivastava).

Claim 23:  The combined circuit further teaches that the first and second local compensation capacitances is configured as a transistor-like device (column 17 lines 42-49 of Shrivastava).

Claim 24:  The combined circuit further teaches that each of the transistor-like devices of the first and second local compensation capacitances and the local bypass switch is implemented as a MOSFET device (column 17 lines 42-49 of Shrivastava).

Claim 25:  Shrivastava further teaches a plurality of attenuation blocks are configured to provide binary-weighted attenuation values (column 15 lines 36-40, 57-67 and column 16 lines 1-6).  

Claim 27:  Shrivastava teaches a radio-frequency module (Figure 3) comprising:
a packaging substrate configured to receive a plurality of components (column 17 lines 21-35, column 18 lines 9-29); and 
a radio-frequency attenuator circuit implemented on the packaging substrate (column 17 lines 21-22), the radio-frequency attenuator circuit including an input node (IN) and an output node (OUT), and an attenuation path (Figure 3), including a first switch (M3, M4) and a first node (302), a plurality of attenuation blocks arranged in series (column 18 lines 40-42), each attenuation block configured to provide a single a resistance (R1; column 8 lines 7-9) when providing attenuation, the attenuation block including a bypass switch (Ms) configured to be on or off to thereby allow switchable bypassing of the single resistance (from IN to OUT), the bypass switch providing a single local off-capacitance when off (inherent in the structure of FET Ms, where all switches Ms are operated simultaneously and would provide a total single local off-capacitance), each attenuation block includes a local phase compensation circuit configured to compensate for the single local off-capacitance of the respective bypass switch (R1, R2, C1; column 7 lines 46-56 and column 8 lines 33-47).  
Shrivastava does not specifically teach a global bypass path.  Lee teaches a first switch (switch connecting path 135 to the input IN of Shrivastava; Figure 1), a first node (node connecting to the switch connecting 135), a second node (node connecting path 135 to the output) and a second switch (switch connecting 135 to the output OUT of Shrivastava) arranged in series between the input node and the output node (IN and OUT of Shrivastava), a global bypass path implemented between the input node and the output node (130; Figure 1) to be parallel with the attenuation path (130 in parallel with Figure 3 of Shrivastava), the global bypass path including a global bypass switch configured to be on or off (switch in 110 connecting 130 to the input) to thereby allow bypassing of the attenuation path (Figure 3 of Shrivastava), the global bypass switch providing a global off-capacitance when off (COFF_SHUNT; Figure 3), each of the first and second switches configured to be off when the global bypass switch is on, and on when the global bypass switch is off (inherent in the SPNT switches).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the global bypass path taught by Lee in the circuit of Shrivastava to provide a bypass path with reduced insertion loss ([0008] of Lee).
Shrivastava and Lee do not specifically teach a global phase compensation circuit.  Sun teaches a global phase compensation circuit (Rs, Rp, Ca; Figure 1) implemented between the first node and the second node (nodes of Lee) configured to compensate for the global off-capacitance (from switch MR, corresponding to 110, 120 of Lee) when the radio-frequency attenuator circuit is in the global attenuation mode (column 9 lines 29-35). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the global phase compensation circuit taught by Sun in the circuit of Shrivastava and Lee to reduce phase error (column 1 lines 29-32 of Sun).

Claim 30:  The combined circuit further teaches that the radiofrequency module is configured to process a received radio-frequency signal (column 18 lines 9-29 of Shrivastava).

Claim 34:  Shrivastava teaches a wireless device (Figure 3) comprising:
an antenna configured to receive a radio-frequency signal (column 18 lines 9-29 where an antenna in a radio system is inherent); 
a transceiver in communication with the antenna (column 18 lines 9-29 where a radio system includes transceivers, inherently in communication with an antenna); 
a signal path between the antenna and the transceiver (inherent); and 
a radio-frequency attenuator circuit implemented on the signal path (column 17 lines 21-22), 
the radio-frequency attenuator circuit including an input node (IN) and an output node (OUT), and an attenuation path (Figure 3) including a first switch (M3, M4 connected to 302) and a first node (302), a plurality of attenuation blocks arranged in series (column 18 lines 40-42), each attenuation block including a single resistance (R1; column 8 lines 7-9) when providing attenuation, the attenuation block including a bypass switch (Ms) configured to be on or off to thereby allow switchable bypassing of the single resistance (from IN to OUT via Ms), the bypass switch providing a single local off-capacitance when off (inherent in the structure of FET Ms where all switches Ms are operated simultaneously and would provide a total single local off-capacitance), each of at least some of the attenuation blocks include a local phase compensation circuit configured to compensate for the single local off-capacitance of the respective bypass switch (R1, R2, C1; column 7 lines 46-56 and column 8 lines 33-47). 
Shrivastava does not specifically teach a global bypass path.  Lee teaches a first switch (switch connecting path 135 to the input IN of Shrivastava; Figure 1), a first node (node connecting to the switch connecting 135), a second node (node connecting path 135 to the output) and a second switch (switch connecting 135 to the output OUT of Shrivastava) arranged in series between the input node and the output node (IN and OUT of Shrivastava), a global bypass path implemented between the input node and the output node (130; Figure 1) to be parallel with the attenuation path (130 in parallel with Figure 3 of Shrivastava), the global bypass path including a global bypass switch configured to be on or off (switch in 110 connecting 130 to the input) to thereby allow bypassing of the attenuation path (Figure 3 of Shrivastava), the global bypass switch providing a global off-capacitance when off (COFF_SHUNT; Figure 3), each of the first and second switches configured to be off when the global bypass switch is on, and on when the global bypass switch is off (inherent in the SPNT switches).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the global bypass path taught by Lee in the circuit of Shrivastava to provide a bypass path with reduced insertion loss ([0008] of Lee).
Shrivastava and Lee do not specifically teach a global phase compensation circuit.  Sun teaches a global phase compensation circuit (Rs, Rp, Ca; Figure 1) implemented between the first node and the second node (nodes of Lee) configured to compensate for the global off-capacitance (from switch MR, corresponding to 110, 120 of Lee) when the radio-frequency attenuator circuit is in the global attenuation mode (column 9 lines 29-35).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the global phase compensation circuit taught by Sun in the circuit of Shrivastava and Lee to reduce phase error (column 1 lines 29-32 of Sun).

Response to Arguments
Applicant's arguments filed April 8, 2022 have been fully considered but they are not persuasive. Applicant asserts that Shrivastava does not teach arranging multi-state attenuators in series. Examiner respectfully disagrees. Shrivastava teaches that the multi-state attenuator can be executed in repetitive, serial or parallel fashion (column 18 lines 40-42). 
Applicant further asserts that the attenuator block of Shrivastava would have a plurality of different off-capacitance values. Examiner respectfully disagrees. Shrivastava teaches a bypass switch providing a single local off-capacitance when off (inherent in the structure of FET Ms, where all switches Ms are operated simultaneously and would provide a total single local off-capacitance). Examiner notes that if M1 and M2 are off, switches M1 and M2 are not the bypass switch.
	Applicant further asserts that Shrivastava does not teach a single resistance when providing attenuation. Examiner respectfully disagrees. Shrivastava teaches an attenuation block configured to provide a single resistance (R1; column 8 lines 7-9) when providing attenuation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        

/RYAN JOHNSON/Primary Examiner, Art Unit 2849